COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 O. L.,                                         §              No. 08-14-00184-CV

                        Appellant,              §                 Appeal from the

 v.                                             §                65th District Court

 TEXAS DEPARTMENT OF FAMILY                     §            of El Paso County, Texas
 AND PROTECTIVE SERVICES,
                                                §             (TC# 2012DCM09529)
                         Appellee.
                                              §
                                            ORDER

          The Court GRANTS the Appellant’s first motion for extension of time within which to

file the brief until September 4, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

          It is further ORDERED that the Hon. Celia Villasenor, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 4, 2014.

          IT IS SO ORDERED this 5th day of August, 2014.


                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.